934 F.2d 320Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sammy W.R. STURGILL, Petitioner-Appellant,v.ATTORNEY GENERAL OF NORTH CAROLINA, Respondent-Appellee.
No. 90-6088.
United States Court of Appeals, Fourth Circuit.
Submitted May 13, 1991.Decided May 29, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Richard L. Voorhees, Chief District Judge.  (CA-89-166-ST)
Sammy W.R. Sturgill, appellant pro se.
Lacy Herman Thornburg, Office of the Attorney General, Raleigh, N.C., for appellee.
W.D.N.C.
DISMISSED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Sammy W.R. Sturgill seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  We have reviewed the merits of each of Sturgill's claims, and we find that Sturgill is not entitled to relief on any of his claims and that the respondent's motion for summary judgment was properly granted.  We therefore deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.